Citation Nr: 1434772	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than February 19, 2008 for the award of service connection for right and left upper extremity numbness (also claimed as carpal tunnel syndrome).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  At that time, the RO granted service connection for left upper extremity numbness  (with a 40 percent disability rating effective February 19, 2008) and right upper extremity numbness (with a 30 percent disability rating effective February 19, 2008).  In the December 2011 statement of the case, the RO denied entitlement to an earlier effective date for the service connected disability, including on the basis of finding no clear and unmistakable error in a September 2004 rating decision.  

The record also reflects that the Veteran was scheduled for a Central Office hearing in September 2013, but he canceled the hearing.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied service connection for bilateral upper extremity numbness; although the Veteran was provided notice of this rating decision in a letter dated later that month, he did not appeal the decision.

2.  On February 19, 2008, the Veteran filed a request for service connection for bilateral carpal tunnel syndrome.  

3.  In a February 2009 rating decision, the RO reopened a claim for bilateral upper extremity numbness (also claimed as carpal tunnel syndrome) and denied service connection.  

4.  In an August 2010 rating decision, the RO granted service connection for left upper extremity numbness (with a 40 percent disability rating) and right upper extremity numbness (with a 30 percent disability rating), both effective February 19, 2008 (the date of the receipt of the request to reopen).  

5.  The denial of service connection for bilateral upper extremity numbness in the September 2004 rating decision was based on the record and the law that existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision in which the RO denied service connection for bilateral upper extremity numbness is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp.  2013); 38 C.F.R.  §§ 3.104, 3.105, 20.302(a), 20.1103 (2013).

2.  The criteria for an effective date earlier than February 19, 2008, for the award of service connection for right and left upper extremity numbness have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp.  2013); 38 C.F.R.  §§ 3.105, 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In the instant case, the Board observes that the Veteran has appealed the propriety of the assigned effective date for grant of service connection for right and left upper extremity numbness.  VA's General Counsel has held that no additional VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned effective date for his grant of service connection, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Appropriate VCAA notice in regard to the underlying new and material issue was mailed to the Veteran in May 2008. 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and VA examination reports.   Moreover, the Veteran's statements in support of the claim are of record. The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  There is no indication that additional treatment records are outstanding or that further action to obtain records is necessary.

Additionally, the Veteran was afforded a VA examination in August 2010 to determine whether he had numbness of the upper extremities due to service.  The VA examination was adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, lay assertions and current complaints, and because it provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

In addition, in regard to CUE claims, the VCAA does not apply.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  The Court in Livesay held that CUE claims are not conventional claims, but rather are requests for revisions of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the CUE claim.
II. Factual Background and Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a).   For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

An appeal of an RO rating decision begins with the timely filing of a notice of disagreement (NOD), and completed by the filing of a substantive appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546   (1992).  An NOD is "[a] written communication from a claimant ... expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result." 38 C.F.R. § 20.201. 

When a claim is denied by the RO, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code. See 38 U.S.C.A. § 7105. See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final). 

To establish a valid clear and unmistakable error (CUE) claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that in order for clear and unmistakable error to exist:  (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 (1999) (providing that to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

In regard to the CUE claim, at the time of the September 2004 rating decision, the law provided that in order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  In the rating decision, the RO denied service connection for bilateral upper extremity numbness on the basis that there were no objective findings of the claimed disability and no clinical diagnosis could be ascribed to the claimed numbness.  The denial was based on findings contained in a September 10, 2004 VA medical addendum which indicated that the Veteran had a normal motor and sensory exam.  The RO found that the record did not show a current chronic disability.  

The Veteran contends that VA failed to have him undergo an electromyographic study which he contends would have shown that he had objective findings of the claimed disability at the time of the September 2004 rating decision.  See February 2012 VA Form 9.  With respect to the allegation that the RO did not properly assist the Veteran in obtaining evidence, it is well settled that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to plead CUE.  See Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  The Veteran also essentially disagrees with how the RO weighed the evidence.  A disagreement as to how the evidence was weighed can never rise to the level of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995) ("[I]n effect the appellant is actually asserting disagreement with how the RO evaluated the facts before it, an allegation which is inadequate to raise a CUE claim.").  The denial of service connection for the claimed disability in the September 2004 rating decision was based on the record and the law that existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

In regard to the earlier effective date claim, initially, the Board notes that the Veteran separated from service in October 2002.  In September 2003, he filed a claim for service connection for various disorders, including bilateral numbness in the fingers and forearms.  In a September 22, 2004 rating decision, the RO denied service connection for bilateral upper extremity numbness.  A September 28, 2004 letter informed him of this decision.  

Neither the Veteran nor his representative claims that the Veteran filed a NOD with the September 2004 rating decision.  Rather, the Veteran claims that he could not have appealed the claim because he never received the September 2004 rating decision.  (July 2011 NOD).

Regarding the argument that he did not receive notice of the September 2004 rating decision or his ability to appeal it, the Board points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S.  1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly handling claims or appeals submitted by the Veteran, including by providing the Veteran notice of the rating decisions and his right to appeal such decisions.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary." However, statements made by the Veteran, standing alone, are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  

The claims file shows, as noted above, that the RO issued the September 2004 rating decision and provided notice of that decision and the Veteran's appellate rights that same month.  The Board also notes that there is no evidence in the claims file that the September 2004 rating decision and notice letter were returned to the RO as undeliverable due to an incorrect address.  Additionally, there is no record that the Veteran informed VA of a change of address during that time period.  Furthermore, the Board notes that the RO also provided a copy of the rating decision to the Veteran's representative.

In the September 2013 Informal Hearing Presentation, the Veteran's representative argued that although the Veteran did not file a NOD, the RO had constructive possession of new and material evidence regarding his claim, within one year of the September 2004 rating decision that initially denied service connection.  

Applicable regulations provide that, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "New and material evidence" under 38 C.F.R. 
§ 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young at 468.

The representative claims that new and material evidence was constructively in possession of VA regarding bilateral upper extremity numbness, and points to an October 14, 2005 VA neurology consult record.  Within that record, there is a notation of "BP 102/78 SEP 21, 2005@08:44".  The representative argues that per that notation, there was evidence of current bilateral upper extremity numbness on September 21, 2005, which would be within one year of the September 2004 rating decision.

The Board, however, finds that the VA medical record indicated by the Veteran and his representative was not created on September 21, 2005.  The VA medical record in question clearly has a heading of "--- Original Document ---" (Virtual VA), indicating, as stated, that this record was the original document made by the VA neurologist and thus that there was no earlier document.  The next line clearly states "10/14/05 CONS NEUROLOGY: Consult for numbness in hands and arms", indicating that the consultation occurred on October 14, 2005.  The line pointed to by the Veteran and his representative "BP 102/78 SEP 21, 2005@08:44" occurs halfway down that record, after a report of subjective complaints, past medical history, and a listing of active outpatient medications.  Furthermore, the plain reading of that line appears to indicate that the Veteran's blood pressure reading on September 21, 2005, at 08:44, was of 102/78, not that the neurology record had been made on September 21, 2005.  

Moreover, the Board notes that following the creation of the October 14, 2005 VA medical record, "Original Document", later addendums were added to that record on October 17, 2005 and January 19, 2006 by VA neurologists.  Such addendums indicate that if September 21, 2005 had been the date of the original neurological findings, the subsequent October 14, 2005, October 17, 2005 and January 19, 2006 findings would have been addendums to a September 21, 2005 VA medical record.  In contrast, there is no such September 21, 2005 document or any addendums to it.  

In sum, the Veteran did not submit a notice of disagreement within one year of notice of the September 2004 rating decision.  Moreover, new and material evidence was not received within one year of this decision and, in turn, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Following the final September 2004 rating decision, there is no indication in the record of any intent to file a claim for service connection or to reopen a claim for service connection for a disorder related to numbness of either upper extremity, until February 19, 2008, the date VA received his current claim, from which service connection was granted.  

The Board notes that in August 2006, almost two years following the September 2004 rating decision, the Veteran filed a REQUEST FOR APPROVAL OF SCHOOL ATTENDANCE.  A September 15, 2006 REPORT OF CONTACT, with a September 21, 2006 written addendum, documents that the RO contacted the Veteran twice in regards of his August 2006 claim.  Those records do not indicate that the Veteran requested information regarding a service connection claim for numbness of the upper extremities during either of those conversations.

The claims file does not contain any additional submissions concerning service connection from the date of the September 2004 rating decision and notice, until the Veteran filed his current claim, received by VA on February 19, 2008.  

Indeed, the Veteran has not asserted that he filed a claim prior to February 19, 2008, other than the one previously discussed as already finally adjudicated in the September 2004 rating decision.  

Therefore, the Board finds that VA first received the Veteran's claim for service connection or a claim to reopen a claim for service connection for numbness of the upper extremities on February 19, 2008.  The general rule, as provided at 38 C.F.R. § 3.400(r), is that the effective date of the award of service connection is the date of receipt of the claim, February 19, 2008, or the date entitlement arose, whichever is later.  In so finding, the Board notes that the effective date for the 90 percent combined evaluation can be no earlier than the date upon which service connection for the bilateral upper extremity numbness became effective.   

The Board has also considered the provisions of 38 C.F.R. § 3.157(b), which state that, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.

The Court has recently held that as 38 C.F.R. § 3.157(b) is ambiguous, deference to the Secretary's interpretation of this regulation is warranted.   As such, a previous allowance of pension can result in an earlier effective date for claims for increased benefits, but not for claims to reopen, which require a previous disallowance for the service-connected disability not being compensable in degree.   See Pacheco v. Gibson, No. 12-0389, 2014 WL 3513387 (Vet. App. July 17, 2014).  Here, the October 14, 2005 VA consultation record does not constitute an informal claim for increased benefits or an informal claim to reopen within the meaning of 38 C.F.R. § 3.157(b)(1).  To the extent the Veteran desires an earlier effective date for an award based on the theory that an informal claim to reopen was filed on October 14, 2005, there is no dispute that he did not have a claim previously disallowed for the reason that the disability was not compensable in degree.

The Board is cognizant of the significant hardships the Veteran has endured as described in his statements of record.  The pertinent legal authority governing effective dates, however, is clear and specific, and the Board is bound by such authority. As, on these facts, no effective date for the award of service connection for left or right upper extremity numbness earlier than February 19, 2008 is assignable, the claim for an earlier effective date for the award of service connection must be denied.


ORDER

An effective date prior to February 19, 2008, for the grant of service connection for right and left upper extremity numbness is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


